Supreme Court of Florida
                               ____________

                              No. SC20-641
                               ____________

                       DARRYL LEN MORGAN,
                            Petitioner,

                                    vs.

                         STATE OF FLORIDA,
                            Respondent.

                           November 3, 2022

PER CURIAM.

     We have for review Morgan v. State, 293 So. 3d 1081 (Fla. 2d

DCA 2020), in which the Second District Court of Appeal held that

an order granting a rule 3.800(a) 1 motion and determining that a

sentence was illegal was not a final order but remained subject to

reconsideration until a final order imposing a corrected sentence

was entered. We accepted jurisdiction based on the Second

District’s certification of conflict. See art. V, § 3(b)(4), Fla. Const.

Based on the nature of proceedings to correct an illegal sentence


     1. Fla. R. Crim. P. 3.800(a).
under rule 3.800(a), we agree with the conclusion reached by the

Second District.

                                   I

     In 1979, Darryl Len Morgan was convicted—based on a nolo

contendere plea—of second-degree murder for an offense committed

when he was a juvenile. He was sentenced to life in prison with the

possibility of parole after twenty-five years. Morgan, 293 So. 3d at

1082. In September 2016, Morgan filed a rule 3.800(a) motion

claiming that this sentence was an illegal sentence. Id. His claim

relied on the decision of the Supreme Court in Miller v. Alabama,

567 U.S. 460 (2012), and this Court’s interpretation of Miller in

Atwell v. State, 197 So. 3d 1040 (Fla. 2016). Miller held “that

mandatory life without parole for those under the age of 18 at the

time of their crimes violates the Eighth Amendment’s prohibition on

‘cruel and unusual punishments.’ ” 567 U.S. at 465. In Atwell,

this Court held that the imposition on a juvenile of a sentence of life

with the possibility of parole under “Florida’s existing parole

system” was “virtually indistinguishable from a sentence of life

without parole” and was “therefore unconstitutional.” 197 So. 3d at

1041. Based on this case law, in January 2017, the trial court


                                 -2-
entered an order granting Morgan’s motion, ruling that the life-

with-the-possibility-of-parole sentence was an illegal sentence.

Morgan, 293 So. 3d at 1082. This order did not purport to vacate

the sentence, but simply ordered that steps be taken to conduct a

resentencing hearing.

     That resentencing hearing was—at the repeated request of

Morgan—delayed for an extended period until it was finally set to

take place on August 17, 2018. Id. But the landscape of Florida

law changed dramatically before the resentencing could occur. On

July 12, 2018, State v. Michel issued, receding from Atwell and

holding “that juvenile offenders’ sentences of life with the possibility

of parole after 25 years do not violate the Eighth Amendment of the

United States Constitution as delineated by the United States

Supreme Court.” State v. Michel, 257 So. 3d 3, 4 (Fla. 2018). Citing

Michel, the State filed a motion for reconsideration of the order

granting Morgan’s rule 3.800(a) motion. Ultimately, the State’s

motion was granted, the prior order granting the rule 3.800(a)

motion was vacated, and Morgan’s motion was denied. Morgan

then appealed to the Second District.




                                  -3-
                                   II

     In the Second District, Morgan contended that the order

entered in January 2017 determining his sentence to be an illegal

sentence was final and that the lower court was accordingly without

jurisdiction to reconsider that order. Morgan, 293 So. 3d at 1082.

Relying on its earlier decisions interpreting rule 3.800(a) in State v.

Rudolf, 821 So. 2d 385 (Fla. 2d DCA 2002), and Stewart v. State,

647 So. 2d 219 (Fla. 2d DCA 1994), the Second District rejected

Morgan’s argument. 293 So. 3d at 1083-84. The court also cited

the decisions of the Third District Court of Appeal in State v.

Huerta, 38 So. 3d 883, 884-85 (Fla. 3d DCA 2010), and the Fourth

District Court of Appeal in State v. Delvalle, 745 So. 2d 541, 542

(Fla. 4th DCA 1999), both of which held—like Rudolf and Stewart—

that rule 3.800(a) proceedings are not final until a resentencing

order is entered because prior to that point judicial labor is still

required. 293 So. 3d at 1084.

     The Second District certified conflict with the decisions of the

First District Court of Appeal in Jordan v. State, 81 So. 3d 595 (Fla.

1st DCA 2012), and Simmons v. State, 274 So. 3d 468 (Fla. 1st DCA

2019), the Fourth District in Jones v. State, 279 So. 3d 172 (Fla.


                                  -4-
4th DCA 2019), and the Fifth District Court of Appeal in Magill v.

State, 287 So. 3d 1262 (Fla. 5th DCA 2019), together with their

progeny. 293 So. 3d at 1086. Although all of these conflict cases

addressed the same question concerning finality in rule 3.800(a)

proceedings that is presented by the case now on review, they each

relied on precedent from this Court interpreting the application of

rule 3.850. Jordan relied on State v. White, 470 So. 2d 1377 (Fla.

1985), which recognized the right of the state to appeal an order

vacating a death sentence in proceedings under rule 3.850. Jordan,

81 So. 3d at 596. Simmons, Jones, and Magill all relied on Taylor v.

State, 140 So. 3d 526, 528 (Fla. 2014), which in interpreting rule

3.850 held that “an order disposing of a postconviction motion

which partially denies and partially grants relief is a final order for

purposes of appeal, even if the relief granted requires subsequent

action in the underlying case, such as resentencing.” See Magill,

287 So. 3d at 1262-63; Jones, 279 So. 3d at 173-74; Simmons, 274

So. 3d at 471-72.

     The Second District concluded that because it “addressed rule

3.850 collateral attacks . . . rather than only illegal sentences under

rule 3.800(a),” Taylor was not controlling. Morgan, 293 So. 3d at


                                  -5-
1085. The Second District pointed out that Taylor’s analysis relied

on the provision of rule 3.850(f)(8)(C), which states that the “order

issued after the evidentiary hearing shall resolve all the claims

raised in the motion and shall be considered the final order for

purposes of appeal,” to support its conclusion that a resentencing

proceeding after the granting of 3.850 relief was a new and separate

proceeding. 293 So. 3d at 1083 (quoting Taylor, 140 So. 3d at 529).

In distinguishing Taylor—as well as White—the court stated:

“Unlike rule 3.850, rule 3.800 does not state that an order resolving

‘all the claims raised in the motion’ shall be a final order.” Id. The

court also observed that unlike rule 3.850 proceedings, which

create a “new, separate proceeding” from the underlying criminal

case, a rule 3.800 motion is “filed in continuation of the original

criminal proceeding.” Id. (quoting Rudolf, 821 So. 2d at 386).

     In support of its conclusion accepting the State’s argument

that reconsideration of the order granting Morgan’s motion was

proper, the Second District also relied on the provisions of Florida

Rule of Appellate Procedure 9.140(c), which authorizes the State to

appeal orders “granting relief under Florida Rules of Criminal

Procedure 3.801, 3.850, 3.851, or 3.853”—notably omitting any


                                 -6-
reference to rule 3.800. Morgan, 293 So. 3d at 1084 (quoting Fla.

R. App. P. 9.140(c)(1)(J)).

     After the Second District decided Morgan, the en banc First

District in Rogers v. State, 296 So. 3d 500, 511 (Fla. 1st DCA 2020),

held that orders granting relief under rule 3.800(a) are “not final or

appealable until resentencing has occurred”—thus aligning itself

with Morgan (as well as the Third District) and receding from

Jordan, Simmons and their progeny. But the law of the Fourth and

Fifth Districts has remained in conflict with Morgan.

                                  III

     In his challenge to the Second District’s decision, Morgan

argues that the trial court order granting his rule 3.800(a) motion

was a final order (even if not appealable) and was therefore not

subject to reconsideration. In support of this argument, he relies

primarily on our decision in Taylor, and contends that on the issue

of finality there is no relevant difference between rule 3.850 and

rule 3.800(a). Morgan emphasizes Taylor’s statement that

“postconviction proceedings and resentencing proceedings are

separate, legally discrete proceedings.” 140 So. 3d at 529. He

further reasons that judicial labor is complete once a court enters


                                 -7-
an order granting a motion under either rule 3.850 or rule 3.800(a),

and that under either rule a resentencing proceeding is a distinct

proceeding. Recognizing that rule 9.140(c)(1)(J) supports the

conclusion that an order granting a rule 3.800(a) motion is not

appealable by the State, Morgan nonetheless asserts that such

orders are final. Morgan cites as supplemental authority State v.

Jackson, 306 So. 3d 936, 945 (Fla. 2020), in which we held that an

order vacating a death sentence in a successive rule 3.851

proceeding was final and the sentence could not be “retroactively

reinstated” based on a change in the governing law that occurred

prior to resentencing. 2

     The State contends that the order granting Morgan’s rule

3.800(a) motion was nonfinal and therefore was—as the Second

District ruled—subject to reconsideration. The State responds to

Morgan’s reliance on Taylor by arguing that because rule 3.800(a) is

“entirely different” from rule 3.850, Taylor’s application of rule

3.850 is not controlling here. In distinguishing Taylor, the State—



     2. Morgan also makes a meritless argument based on Florida
Rule of Criminal Procedure 3.192, which we reject without further
comment.


                                  -8-
like the Morgan court—points to Taylor’s reliance on the rule of

finality in rule 3.850(f)(8)(C), and the State emphasizes the absence

of an analog in rule 3.800. Further explaining the relevant

differences between rule 3.800(a) and rule 3.850, the State argues

that rule 3.800(a) authorizes the court to correct an illegal

sentence—rather than to vacate such a sentence—and that the

“process of correction” is not complete until the corrected sentence

has been entered. The State also contends that rule 3.800(a) is not

properly described as a “postconviction rule,” and thus does not fall

within the sweep on Taylor’s teaching concerning the distinction

between postconviction proceedings and resentencing proceedings.

                                  IV

     As the arguments of the parties suggest, the resolution of the

issue presented here turns on the scope of our holding in Taylor.

We reject the expansive reading of Taylor’s interpretation of rule

3.850 urged by Morgan and conclude that Taylor does not apply to

proceedings under rule 3.800(a). We agree with the State’s

argument that in rule 3.800(a) proceedings the process of sentence

correction is not complete until an order is entered imposing a

corrected sentence. Until that point, there is no final order.


                                 -9-
Judicial labor in the cause remains to be done, and an order

granting a rule 3.800(a) motion is subject to reconsideration. In

this respect, the structure of rule 3.800(a) is fundamentally

different from rule 3.850, under which resentencing proceedings are

separate and distinct from the prior proceedings that result in an

order vacating a sentence.

     Taylor dealt with a question involving the finality of an order

addressing claims raised in a rule 3.850 motion. We framed the

specific question on review as “whether an order disposing of a

postconviction motion which partially denies and partially grants

relief is a final order for purposes of appeal, when the relief granted

requires subsequent action in the underlying case, such as

resentencing.” 140 So. 3d at 527. And we held that such an order

was indeed a final order. Id. In doing so, we rejected the view of

the Fifth District that such an order “was not a final appealable

order because the resentencing required further judicial labor in the

underlying case.” Id. at 528. Instead, we agreed with the reasoning

of the Second District in Cooper v. State, 667 So. 2d 932, 933 (Fla.

2d DCA 1996): “An order denying in part and granting in part

relief . . . marks the end of the judicial labor which is to be


                                 - 10 -
expended on the motion, and the order is final for appellate

purposes.” 140 So. 3d at 528.

     In Taylor, we relied on the then recently adopted provision of

rule 3.850(f)(8)(C), which states that an “order issued after the

evidentiary hearing shall resolve all the claims raised in the motion

and shall be considered the final order for purposes of appeal.” Id.

at 529 (quoting In re Amends. to Fla. Rules of Crim. Proc. & Fla.

Rules of App. Proc., 132 So. 3d 734, 750 (Fla. 2013)). We rejected

the State’s argument that allowing an appeal before an ordered

resentencing would “encourage piecemeal litigation.” Id. We

concluded that “because resentencing is an entirely new,

independent proceeding, an appeal from the underlying

postconviction proceeding does not foster piecemeal litigation or

waste judicial resources.” Id.

     But proceedings under rule 3.800(a) are not equivalent to

proceedings under rule 3.850. Although both types of proceedings

can result in relief from final criminal sentences, the two different

rules are structured differently and therefore operate differently.

Admittedly, rule 3.800 proceedings are commonly referred to as

postconviction proceedings, but rule 3.800 is located in the portion


                                 - 11 -
of the rules—part XIV (Sentence)—governing the imposition of

sentences by sentencing judges, while rule 3.850 is in the part of

the rules—part XVII (Postconviction Relief)—relating to

postconviction proceedings. Rule 3.850 characterizes motions to

obtain relief from sentences as “motion[s] to vacate a sentence.”

Fla. R. Crim. P. 3.850(b). There is no analogous provision in rule

3.800. Sentences are corrected under rule 3.800(a) as an extended

part of the sentencing process in the underlying criminal case.

Under rule 3.850, sentences are vacated and then—in a

subsequent, separate proceeding—a new sentence is imposed.

     This understanding of the differences in the way the two rules

operate fits with the fact that there is no provision in rule 3.800

analogous to the finality provision of rule 3.850(f)(8)(C), a provision

which Taylor relied on to support its conclusion that a resentencing

proceeding after an order granting relief under rule 3.850 was a

separate and distinct proceeding. It is similarly consistent with rule

9.140(c)(1)(J), which authorizes state appeals of orders “granting




                                 - 12 -
relief under [rules] 3.801, 3.850, 3.851 or 3.853” but does not

authorize appeals of orders granting relief under rule 3.800(a).3

     And our understanding of the difference between rule 3.850

and rule 3.800(a) also fits with what we have previously said about

rule 3.800(a). Although we have not previously directly decided the

question, we have relied on authority holding that an order granting

a rule 3.800 motion is not a final order. In State v. Gaines, 770 So.

2d 1221, 1224 (Fla. 2000), we held that an order suppressing

evidence during trial was not a final order. We readily applied the

traditional test of finality—that is, “whether the order in question



      3. The dissent relies on section 924.066(2), Florida Statutes
(2017), a statutory provision that is not mentioned—much less
argued—by either Morgan or the State. Of course, we do not
overturn a decision on review on the basis of an argument that has
not been presented. In any event, the dissent’s assertion that
section 924.066(2) provides the requisite statutory “authority” for
an appeal in this case, dissenting op. at 21, apparently is based on
the dissent’s underlying assertion that the order at issue is “a final
order,” dissenting op. at 18. Because we instead conclude that the
order at issue is a nonfinal order, section 924.066(2) is not relevant.
See art. V, § 4(b)(1), Fla. Const. (establishing that review of
interlocutory orders by district courts is only available “to the extent
provided by rules adopted by the supreme court”); State v. Gaines,
770 So. 2d 1221, 1223 (Fla. 2000) (“[A]rticle V, section 4(b)(1) . . .
vests exclusive power in this Court to authorize non-final
appeals . . . .”). We likewise reject the dissent’s reliance on Florida
Rule of Appellate Procedure 9.140(c)(1)(P), which addresses appeals
of certain “final orders.”

                                 - 13 -
constitutes an end to the judicial labor in the cause, and nothing

further remains to be done by the court to effectuate a termination

of the cause as between the parties directly affected.” Id. at 1223-

24 (quoting S.L.T. Warehouse Co. v. Webb, 304 So. 2d 97, 99 (Fla.

1974)). In explaining our conclusion that “an order or ruling

suppressing evidence at trial is a non-final order because judicial

labor is still required to effectuate a termination of the case,” we

cited as analogous the decision of the Fourth District in Delvalle,

which we characterized as holding that “an order granting the

defendant’s rule 3.800(a) motion was not a final order where the

defendant had not been resentenced and judicial labor was still

required.” Id. at 1224. Morgan has presented nothing to show that

our reliance on Delvalle in Gaines was mistaken.

     Finally, Morgan’s reliance on Jackson is misplaced. Indeed,

the reasoning in Jackson supports our understanding of the

difference between rule 3.800(a) proceedings and postconviction

proceedings in which resentencing takes place after the entry of an

order vacating a sentence.

     In Jackson, as here, we dealt with circumstances in which the

relevant legal landscape had shifted. We addressed the question


                                 - 14 -
“whether a death sentence that was vacated by the postconviction

court can be ‘reinstated’ if the State never appealed the final order

granting relief, the resentencing has not yet taken place, and this

Court has since receded from the decisional law on which the

sentence was vacated.” 306 So. 3d at 937. In rejecting the State’s

argument for “reinstatement” of the sentence, we focused on the

fact that the sentence had been vacated by a final order. Our

analysis relied on the provisions of rule 3.851(f)(5)(F), which

contains a finality provision identical to the finality provision of rule

3.850(f)(8)(C). Id. at 940-41. Based on the finality of a rule 3.851

order vacating a death sentence, we thus held that “vacated death

sentences cannot be retroactively reinstated.” Id. at 945. We

rejected reliance on any analogy to rule 3.800 in interpreting rule

3.851, and noted also that “rule 3.800(a) differs considerably from

rule 3.850.” Id. at 943.

     Unlike Jackson’s sentence, Morgan’s sentence was not

vacated. The order granting relief on Jackson’s rule 3.851 motion

and vacating his death sentence was a final order. The order

granting Morgan’s rule 3.800(a) motion was not a final order but left




                                 - 15 -
his sentence in place until further action was taken by the

sentencing judge.

                                   V

     The trial court—based on a change in the governing law—

correctly reconsidered its initial nonfinal order granting Morgan’s

rule 3.800(a) motion. We therefore approve the decision of the

Second District to affirm the trial court, and we disapprove the

decisions in Jordan, Simmons, Jones, and Magill, together with their

progeny.

     It is so ordered.

MUÑIZ, C.J., and CANADY, COURIEL, GROSSHANS, and
FRANCIS, JJ., concur.
POLSTON, J., dissents with an opinion, in which LABARGA, J.,
concurs.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

POLSTON, J., dissenting.

     In 1979, Darryl Morgan was sentenced as a juvenile offender

to life with the possibility of parole after 25 years on a second-

degree murder conviction. In 2016, Morgan filed a postconviction

motion to correct an illegal sentence pursuant to Florida Rule of

Criminal Procedure 3.800(a), arguing that he was entitled to


                                 - 16 -
resentencing according to Miller v. Alabama, 567 U.S. 460 (2012),

and Atwell v. State, 197 So. 3d 1040, 1041 (Fla. 2016) (“We

conclude that Florida’s existing parole system, as set forth by

statute, does not provide for individualized consideration of [the

defendant]’s juvenile status at the time of the murder, as required

by Miller, and that his sentence [of life with the possibility of parole

after 25 years], which is virtually indistinguishable from a sentence

of life without parole, is therefore unconstitutional.”). In 2017, the

postconviction court granted Morgan’s motion and ordered

resentencing. The State “filed a notice of appeal but voluntarily

dismissed the appeal before it was perfected.” Morgan v. State, 293

So. 3d 1081, 1082 (Fla. 2d DCA 2020). Over a year and a half later,

and before resentencing occurred, the State filed a motion for

reconsideration of the order granting Morgan’s rule 3.800(a) motion

based on this Court’s decision in State v. Michel, 257 So. 3d 3, 4

(Fla. 2018), which receded from Atwell and held “that juvenile

offenders’ sentences of life with the possibility of parole after 25

years do not violate the Eighth Amendment of the United States

Constitution [and] [t]herefore, such juvenile offenders are not

entitled to resentencing.” The postconviction court granted the


                                 - 17 -
State’s motion, vacated its previous order, and denied Morgan’s rule

3.800(a) motion.

     I agree on the merits that, pursuant to Michel, Morgan’s initial

sentence was not illegal. However, I dissent from the majority’s

decision that gives a postconviction court unlimited time to

reconsider its ruling on a rule 3.800(a) motion granting

resentencing. Because the postconviction court’s order granting

resentencing was a final order for purposes of appeal, and the State

did not timely pursue rehearing and voluntarily dismissed its

appeal, I would conclude that the postconviction court lacked

authority to vacate its initial order granting Morgan’s rule 3.800(a)

motion.

     In determining the finality of an order, we examine “whether

the order in question constitutes an end to the judicial labor in the

cause.” State v. Gaines, 770 So. 2d 1221, 1223-24 (Fla. 2000)

(quoting S.L.T. Warehouse Co. v. Webb, 304 So. 2d 97, 99 (Fla.

1974)). Morgan was initially sentenced in 1979. More than 35

years later, Morgan filed a postconviction rule 3.800(a) motion to

correct an illegal sentence, and the trial court entered an order

granting Morgan’s resentencing. Because this case arises in the


                                - 18 -
collateral context, the difference between a postconviction

proceeding and a resentencing is critical. This Court has made

clear that when ordered in the postconviction context, “resentencing

is an entirely new, independent proceeding.” Taylor v. State, 140

So. 3d 526, 529 (Fla. 2014); see also State v. Collins, 985 So. 2d

985, 988 (Fla. 2008) (“[R]esentencing is a de novo proceeding . . . .”).

We have further elaborated on the distinction between

“resentencing” and “postconviction proceedings”:

           If a postconviction proceeding is not a step in a
     criminal prosecution, and if a resentencing proceeding is
     legally distinct from a postconviction proceeding, then a
     postconviction court’s final order granting a resentencing
     cannot be analogized to a nonfinal, interlocutory order.
     Rather, that final order, absent rehearing or appeal,
     brings an end to the postconviction proceeding and thus
     “should be treated as a final judgment.”

State v. Jackson, 306 So. 3d 936, 942 (Fla. 2020) (quoting

Clearwater Fed. Sav. & Loan Ass’n v. Sampson, 336 So. 2d 78, 79

(Fla. 1976)). To summarize, because a postconviction proceeding

and a resentencing are legally distinct, judicial labor is complete

once a postconviction court enters an order granting resentencing,

and the right to challenge that order expires absent a timely and

authorized motion for rehearing or appeal.



                                 - 19 -
     Here, the postconviction court’s initial order granting

resentencing became final when the State failed to timely seek

rehearing and voluntarily dismissed its appeal. See Jones v. State,

279 So. 3d 172, 174 (Fla. 4th DCA 2019) (“The order granting

resentencing became final when neither party moved for rehearing

or appealed that order.”); Magill v. State, 287 So. 3d 1262, 1262

(Fla. 5th DCA 2019) (“We find that the postconviction court lacked

authority to vacate its initial order granting Magill’s [rule 3.800(a)]

motion because that order became final when neither party moved

for rehearing or appealed.”). The State did not timely seek

rehearing. See Fla. R. Crim. P. 3.800(b)(1)(B) (“A party may file a

motion for rehearing of any signed, written order . . . within 15 days

of the date of service of the order or within 15 days of the expiration

of the time period for filing an order if no order is filed.”).

     As to the State’s ability to appeal, the majority refers to the

absence of an express finality provision in rule 3.800 and Florida

Rule of Appellate Procedure 9.140(c)(1)(J), which authorizes the

State to appeal orders “granting relief under [rules] 3.801, 3.850,

3.851 or 3.853” and not under rule 3.800(a). See majority op. at

12-13. “The State’s right to appeal in a criminal case must be


                                  - 20 -
‘expressly conferred by statute.’ ” State v. McMahon, 94 So. 3d 468,

472 (Fla. 2012) (quoting Exposito v. State, 891 So. 2d 525, 527 (Fla.

2004)). The State’s authority in this case is set forth in rule 9.140

and section 924.066, Florida Statutes (2017).

     Specifically, rule 9.140(c)(1)(P) allows the State to appeal an

order “as otherwise provided by general law for final orders.”

Further, the Florida Legislature, in chapter 924, titled Criminal

Appeals and Collateral Review, has specifically provided for an

appeal by the State in this instance. The plain language of section

924.066(2) provides: “Either the state or a prisoner in custody may

obtain review in the next higher state court of a trial court’s adverse

ruling granting or denying collateral relief. The state may obtain

review of any trial court ruling that fails to enforce a procedural

bar.” (Emphasis added.); see also Cramer v. Sec’y, Dep’t of Corr.,

461 F.3d 1380, 1382 n.3 (11th Cir. 2006) (citing section 924.066(2)

for the proposition that the defendant “had thirty days in which to

file an appeal from the denial of his motion for post-conviction relief

under Rule 3.800(a)”). Indeed, the State did file a notice of appeal

of the initial order granting resentencing but voluntarily dismissed

the appeal before it was perfected. Accordingly, once the appeal


                                 - 21 -
was voluntarily dismissed, the order granting resentencing became

final, and the postconviction court lacked the authority to enter a

second order rescinding the initial order and denying resentencing.

     The majority’s decision that gives a postconviction court

unlimited time to reconsider its ruling on a rule 3.800(a) motion

granting resentencing is not in accordance with Florida law as set

forth above or with policy expressed by the Legislature and in the

Florida Constitution. See § 924.051(8), Fla. Stat. (2017) (“It is the

intent of the Legislature that all terms and conditions of direct

appeal and collateral review be strictly enforced, including the

application of procedural bars, to ensure that all claims of error are

raised and resolved at the first opportunity. It is also the

Legislature’s intent that all procedural bars to direct appeal and

collateral review be fully enforced by the courts of this state.”); art.

I, § 16(b)(10), Fla. Const. (providing victims the right to prompt and

final resolution including collateral attacks).

     The majority attempts to distinguish and isolate our precedent

by correlating the finality of an order granting resentencing with

whether a motion is filed pursuant to rule 3.800 or rule 3.850. See

majority op. at 9-16. The majority states that its decision is


                                  - 22 -
“[b]ased on the nature of proceedings to correct an illegal sentence

under rule 3.800(a)” and that “[s]entences are corrected under rule

3.800(a) as an extended part of the sentencing process in the

underlying criminal case.” Majority op. at 1-2, 12. However, the

majority fails to acknowledge that the facts of this case involve a

collateral postconviction proceeding, not a continuation of the

underlying criminal proceeding. Finality is based on whether the

order brings an end to judicial labor, and in a postconviction

proceeding, under either rule 3.800(a) or rule 3.850, judicial labor

is complete once a court enters an order granting resentencing, and

the right to challenge that order expires absent a timely and

authorized motion for rehearing or appeal. To conclude otherwise

misapprehends the origination and nature of postconviction

collateral proceedings. See Jackson, 306 So. 3d at 939 (“[T]he State

erroneously assumes that a postconviction proceeding is a step in

the criminal prosecution and that a resentencing proceeding is a

continuation of a postconviction proceeding. Our caselaw says

otherwise.”); see also State v. Bolyea, 520 So. 2d 562, 563 (Fla.

1988) (explaining that postconviction motions are collateral attacks

on the underlying judgments that were traditionally addressed by


                                - 23 -
writs of habeas corpus, and the postconviction rule “is a procedural

vehicle for the collateral remedy otherwise available by writ of

habeas corpus [and] was designed to simplify the process of

collateral review and prescribe both a fact-finding function in the

lower courts and a uniform method of appellate review”).

     For the reasons above, because the postconviction court’s

initial order granting resentencing was a final order that marked an

end of judicial labor as to the question of Morgan’s entitlement to

resentencing, and because that order was not subject to a timely

motion for rehearing and the State voluntarily dismissed its appeal,

I would conclude that the court had no authority to enter a second

order vacating the initial order and denying resentencing.

     I respectfully dissent.

LABARGA, J., concurs.

Application for Review of the Decision of the District Court of Appeal
     Certified Direct Conflict of Decisions

     Second District – Case No. 2D18-4940

     (Pinellas County)

Howard L. “Rex” Dimmig, II, Public Defender, and Maureen E.
Surber, Assistant Public Defender, Tenth Judicial Circuit, Bartow,
Florida,



                                - 24 -
     for Petitioner

Ashley Moody, Attorney General, Henry C. Whitaker, Solicitor
General, Jeffrey Paul DeSousa, Chief Deputy Solicitor General,
Tallahassee, Florida, Carla Suzanne Bechard, Chief Assistant
Attorney General, and Allison C. Heim, Assistant Attorney General,
Tampa, Florida,

     for Respondent




                              - 25 -